Case: 19-30529      Document: 00515461182         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-30529                                FILED
                                  Summary Calendar                          June 22, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.

CHRISTOPHER W. CHATMAN,

       Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-292-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       In January 2018, Christopher W. Chatman was arrested in a police
search of a home containing illegal narcotics. After Chatman bonded out, he
was subsequently arrested and pleaded guilty to a state charge of domestic
abuse aggravated assault with a firearm. While he was serving his sentence
for that state crime, the United States brought a federal charge against




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30529    Document: 00515461182     Page: 2   Date Filed: 06/22/2020


                                 No. 19-30529

Chatman for possession of a firearm by a felon, stemming from his January
2018 arrest. Chatman pleaded guilty to that crime as well.
      At sentencing in the federal case, defense counsel asked the district court
to take consideration of the roughly seven months in which Chatman had been
in federal custody prior to sentencing, even though Chatman was serving his
sentence for his state crime during that time. Chatman’s sentencing
memorandum proposed that the district court issue a concurrent (or partially
concurrent) sentence or deduct Chatman’s time in federal custody from his
sentence. The district court did neither. Instead it sentenced Chatman to 25
months of imprisonment to “run consecutively to the state court sentence
currently being served,” but with “credit for time served from the date of arrest
on the federal writ, November 9, 2018[,] until June 13, 2019, the date of
sentencing, in spite of the fact that defendant is receiving credit for such time
on the state court sentence.”
      The authority to award time-served credits under 18 U.S.C. § 3585(b)
rests solely with the Attorney General, through the Bureau of Prisons, which
“has the responsibility for administering the sentence.” United States v.
Wilson, 503 U.S. 329, 335 (1992); accord Leal v. Tombone, 341 F.3d 427, 428
(5th Cir. 2003) (per curiam) (“The Attorney General, through the Bureau of
Prisons (BOP), determines what credit, if any, will be awarded to prisoners for
time spent in custody prior to the commencement of their federal sentences.”).
Consequently, “§ 3585(b) does not authorize a district court to compute the
credit at sentencing.” Wilson, 503 U.S. at 334. “Sentencing courts, however,
retain residual authority to reduce defendants’ sentences based on previous
time served related to their offenses.” United States v. Hankton, 875 F.3d 786,
792 (5th Cir. 2017); see U.S.S.G. § 5G1.3.




                                       2
    Case: 19-30529    Document: 00515461182     Page: 3   Date Filed: 06/22/2020


                                 No. 19-30529

      We agree with Chatman that the district court exceeded its statutory
authority by purporting to award him credit for time served. See Wilson,
503 U.S. at 334. Furthermore, under the plain text of § 3585(b), credits for time
served may be granted only if the time has “not been credited against another
sentence.” Chatman was receiving credit against his unrelated state sentence
for domestic abuse. As such, the probability that the Bureau of Prisons will
ignore the district court’s award of credit for time served is more than a matter
of conjecture. See In re U.S. Bureau of Prisons, 918 F.3d 431, 439 (5th Cir.
2019). We therefore disagree with the Government that his claim is unripe. Cf.
United States v. Carmichael, 343 F.3d 756, 761 (5th Cir. 2003). We also
disagree with the Government that he invited this error, as defense counsel
plainly urged the district judge not to proceed in this manner, and the district
judge responded: “I understand. My ruling stands, however.”
      Regardless of the standard of review, we hold that the district court
erred. We therefore VACATE Chatman’s sentence and REMAND for
resentencing.




                                       3